Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to arguments received on 10/08/2021 for application 16,760,515.
This application claims foreign priority to 2017/21037068 filed 11/02/2017.
Claims 1, 6 & 11 being independent have also been amended.
Claims 1-11 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
With respect to applicants arguments under 35 USC 101, the arguments have been fully considered, however, the examiner respectfully disagrees. Under Step 2A of the Alice test, the applicant argues that the claims recite a method for providing interoperability between two or more independent ecosystems in a blockchain environment thereby integrating the exception into a practical application of identifying a smart contract of the blockchain platform for interoperability with the second ecosystem, wherein the smart contract is stored in the blockchain platform and triggered based on at least one of (i) specific events occurring outside the blockchain platform and (ii) a result of pre-configured rules programmed into the smart contract; identifying a set of protocols …; identifying a format of a message …; analyzing the identified smart contract, the identified set of protocols, the identified format and a meta data driven service orchestration for the transaction, wherein the analysis facilitates seamless connectivity between the first ecosystem and the second ecosystem, however, the examiner respectfully disagrees since the claims are not distinct from the types of concepts found by the courts to be abstract. The claims may recite facilitating seamless connectivity between the first ecosystem to the second ecosystem by the one or more hardware processors, such that completion of the transaction between the first ecosystem and second ecosystem is achieved, however, this is only an improvement to the abstract idea and does not integrate the exception into a practical application. An improved abstract idea is still abstract. When taking out all the 
Under Step 2B, the applicant argues the claims recite additional elements that amount to significantly more than the judicial exception, however, the examiner respectfully disagrees. Using smart contract technology as a gateway does not enable interoperability between two or more independent ecosystems in a blockchain environment. Login, Logout, and KeepAlive are specific requests that at most improve the abstract idea, however, are still generic functions that are merely applied in a computer environment without significantly more. Further, transformations like encoding, encryption and format conversion are well-known, routine and conventional transformations in the art of blockchain interoperability. The ordered combination of presently claimed steps do not overcome deficiencies, nor achieve the objective since the claims do not integrate the method embodied in the computer software for addressing problems of business to interoperate between heterogeneous blockchain platforms based on suitability to a business process and availability of the ecosystem or regional dominance. The claimed method and system do not provide interoperability between two or more independent ecosystems in a block chain environment. Therefore, the claims are merely processed by generic computer elements in a conventional way rather than a special purpose computer having a technical intelligence. For the above reasons, the 101 rejection of the claims is upheld.
With respect to applicants arguments under 35 USC 101, the arguments have been fully considered, however, the examiner respectfully disagrees. Molinari ¶¶ [44-46, 82, 92, 95 & 101] disclose identifying a smart contract of the blockchain platform for interoperability with the second ecosystem, wherein the smart contract is stored in the blockchain platform and triggered based on at least one of (i) specific events occurring outside the blockchain platform and (ii) a result of pre-configured rules programmed into the smart contract.
With respect to applicants arguments under 35 USC 103, the arguments have been fully considered, however, the examiner respectfully disagrees. The applicant argues Molinari does not disclose identifying a smart contract of the blockchain platform for interoperability with the second ecosystem, wherein the smart contract is stored in the blockchain platform and triggered based on a t least one of (i) specific events occurring outside the blockchain platform and (ii) a result of pre-configured rules programmed into the smart contract, however, Molinari ¶¶ [44-46, 82, 92, 95 & 101] disclose identifying a smart contract of the blockchain for interoperability. Forbes ¶¶ [225, 226, 262 & 264-265] disclose analyzing the identified smart contract, the identified set of protocols, the identified format and a meta data driven service orchestration for the transaction, wherein the analysis facilitates seamless connectivity between the first ecosystem to the second ecosystem and Forbes ¶¶ [131, 165, 262 & 264-265] disclose invoking at least one application programming interface (API) based on the analysis of smart contract of the first ecosystem, the set of protocols and formats of the second ecosystem, and the metadata driven service orchestration for the transaction, wherein the invoking facilitates completion of the at least one transaction between the first ecosystem and the second ecosystem.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of invoking the set of protocols and formats of the second ecosystem and the metadata driven service orchestration for the transaction, wherein the invoking facilitates completion of the at least one transaction between the first ecosystem and the second ecosystem without significantly more. 
Claim 1 recites: 
transmitting at least one transaction from a first ecosystem to a second ecosystem, wherein the first ecosystem comprises a blockchain platform; 

identifying a set of protocols of the second ecosystem to connect with the second ecosystem; 
identifying a format of a message of the second ecosystem to transmit to the second ecosystem; 
analyzing the identified smart contract, the identified set of protocols, the identified format and a meta data driven service orchestration for the transaction, … ; 
invoking based on the analysis of smart contract of the first ecosystem, the set of protocols and formats of the second ecosystem, and the metadata driven service orchestration for the transaction, … .
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of invoking the set of protocols and formats of the second ecosystem and the metadata driven service orchestration for the transaction, wherein the invoking facilitates completion of the at least one transaction between the first ecosystem and the second ecosystem. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “commercial or legal interactions” i.e. agreements in to form of contracts, sales activities or behaviors, business relations, etc. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “the processors” and “memory” for transmitting…; identifying …; analyzing …; and invoking are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data. Furthermore, the use of the blockchain and smart contract are leveraged for their inherent technical function with nothing more.  These additional elements describes how to generally “apply” the judicial exception in a computer environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element of “a processor” and “a memory” in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The steps in the claims are all well-understood, routine and conventional in the realm of computers and blockchain networks, see MPEP 2106.05(d).
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The dependent claims 2-5 & 6-10 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. For example, claims 2 and 7 further limit the abstract idea without significantly more. Claims 3-5 & 8-10 further narrow the abstract idea by specifying business rules or format standards. For the above reasons, the claims are ineligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vinvent Molinari et al. (US 2017/0011460 A1, herein Molinari) in view of Joseph W. Forbes, Jr. et al. (US 2017/0358041 A1, herein Forbes).

As per claim 1. A method to provide interoperability between two or more independent ecosystems, the method comprising one or more steps of: 
transmitting at least one transaction from a first ecosystem to a second ecosystem, wherein the first ecosystem comprises a blockchain platform (Molinari ¶¶ [43, 46, 82 & 113]); 
identifying a smart contract of the blockchain platform for interoperability with the second ecosystem, wherein the smart contract is stored in the blockchain platform and triggered based on a t least one of (i) specific events occurring outside the blockchain platform and (ii) a result of pre-configured rules programmed into the smart contract (Molinari ¶¶ [44-46, 82, 92, 95 & 101]); 
identifying a set of protocols of the second ecosystem to connect with the second ecosystem (Molinari ¶¶ [46, 95, 96 & 99]); 
identifying a format of a message of the second ecosystem to transmit to the second ecosystem (Molinari ¶¶ [45 & 91]); 
invoking at least one application programming interface (API) based on the analysis of smart contract of the first ecosystem, the set of protocols and formats of the second ecosystem, […] (Molinari ¶¶ [37, 73, 82, 84, 86 & 109]); and 
completing the at least one transaction between the first ecosystem and the second ecosystem using the invoked at least one application programming interface (API) (Molinari ¶¶ [37, 47, 101 & 106-107]).
It can be argued that Molinari does not explicitly teach, however, Forbes further teaches: 
analyzing the identified smart contract, the identified set of protocols, the identified format and a meta data driven service orchestration for the transaction, wherein the analysis facilitates seamless connectivity between the first ecosystem to the second ecosystem (Forbes ¶¶ [225, 226, 262 & 264-265]); 
invoking at least one application programming interface (API) based on the analysis of smart contract of the first ecosystem, the set of protocols and formats of the second ecosystem, [and the metadata driven service orchestration for the transaction, wherein the invoking facilitates completion of the at least one transaction between the first ecosystem and the second ecosystem] (Forbes ¶¶ [131, 165, 262 & 264-265]); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and methods for trading, clearing and settling securities transaction using blockchain technology as seen in Molinari to incorporate the systems and methods for advanced energy settlements, network-based messaging, and application supporting the same on a blockchain platform as taught in Forbes in order to conduct financial settlements for grid elements and their participation on or with any electric 
As per claims 6 and 11, the claims recite analogous limitations to claim 1 above and are therefore rejected under the same premise.

As per claim 2, the combination of Molinari and Forbes teach the method claimed in claim 1, Molinari further teaches: further comprising: 
receiving a response from the second ecosystem (Molinari ¶¶ [84, 86, 92, 99 & 101]); and 
processing the received response from the second ecosystem to complete the transaction within the first ecosystem (Molinari ¶¶ [70, 84, 103 & 107]).
As per claim 7, the claim recites analogous limitations to claim 2 above and therefore rejected under the same premise.

As per claim 3, the combination of Molinari and Forbes teach the method claimed in claim 1, Forbes further teaches: wherein the second ecosystem comprises of a traditional messaging network or a blockchain platform, wherein the blockchain platform of second ecosystem is independent to the blockchain platform of the first ecosystem (Forbes ¶¶ [131, 185, 194 & 199]).
The motivation to combine the references is the same as seen above in claim 1.
As per claim 8, the claim recites analogous limitations to claim 3 above and therefore rejected under the same premise.

As per claim 4, the combination of Molinari and Forbes teach the method claimed in claim 1, Forbes further teaches: wherein the traditional messaging network comprises of traditional messaging formats, wherein the traditional messaging formats comprises of SWIFT ISO 15022/ ISO 20222/ FIX/ FIXML (Forbes ¶¶ [131, 156, 161 & 245]).
The motivation to combine the references is the same as seen above in claim 1.
 claim 9, the claim recites analogous limitations to claim 4 above and therefore rejected under the same premise.

As per claim 5, the combination of Molinari and Forbes teach the method claimed in claim 1, Molinari further teaches: wherein the smart contract comprises of business rules deployed in the blockchain platform (Molinari ¶¶ [45-46, 51, 89 & 91]).
As per claim 10, the claim recites analogous limitations to claim 5 above and therefore rejected under the same premise.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/18/2022